Citation Nr: 1134132	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to March 1955.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.

The issue of entitlement to service connection for cause of death is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. §1318 and her claim for service connection for the cause of the Veteran's death were previously denied by the RO in an October 2005 rating decision.  The appellant was notified of that decision but did not file a timely appeal. 

2.  The evidence received subsequent to the last final denial of the appellant's claim for service connection for the cause of the Veteran's death is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  The evidence received subsequent to the last final denial of the appellant's claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. §1318  is not new and material and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2005 RO decision that denied service connection for the Veteran's cause of death and entitlement to DIC pursuant to the provisions of 38 U.S.C.A. §1318 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been received to reopen the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an October 2005 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and her claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the October 2005 decision became final because the appellant did not file a timely appeal. 

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed an application to reopen her claim in February 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510  (1992).

At the time of the October 2005 rating decision, the Veteran was service connected for schizophrenia, effective March 26, 1996.  The evidence before VA at the time of the October 2005 RO decision consisted of the Veteran's death certificate, which listed his immediate cause of death as sudden cardiac death and the contributing cause of death as end stage renal disease.  Also of record were VA medical records dated in March 2005 relating to the Veteran's hospitalization immediately prior to his death.  Finally, the record contained VA and private treatment records showing a history of treatment of the Veteran for various medical conditions including end stage renal disease, arterial hypertension, dementia, arthritis, anemia, cardiomyopathy, and psychiatric disabilities to include schizophrenia.  

Based on the evidence then of record, the RO found that prior to his death in March 2005, the Veteran was rated as totally disabled from March 26, 1996.  Accordingly, the RO concluded that entitlement to DIC under 38 U.S.C.A. § 1318 was not warranted as the evidence did not show that the Veteran was rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding death; that the Veteran had a disability that was continuously rated totally disabling for at least five years from the date of his separation from service; or that the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  The RO also noted that the Veteran's death certificate listed the causes of death as sudden cardiac death and end stage renal disease and that neither of those conditions were service-connected disabilities.  Consequently, the October 2005 adjudicators concluded that the medical conditions that caused the Veteran's death were not related to his service and denied service connection for cause of death.

In support of her application to reopen her claim for service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318, the appellant has submitted a certificate from the Department of Health listing the cause of the Veteran's death as end stage renal disease.  She also has submitted lay evidence that the medications that the Veteran was taking for his service-connected schizophrenia caused or contributed to his sudden cardiac death and end stage renal disease.  In an August 2009 statement, the appellant asserted that the Veteran's psychiatric disability caused or aggravated his hypertension, which aggravated his end stage renal disease and ultimately caused his death.  Finally, she has submitted lay statements dated in April 2007 in which she acknowledged that the Veteran was not rated totally disabled continuously for a period of 10 years prior to his death and fell short of the requirements for DIC under 38 U.S.C.A. § 1318.

Here, regarding the claim for service connection for the cause of the Veteran's death, the Board finds the appellant's previously unconsidered lay statements suggesting that the Veteran's sudden cardiac death and end stage renal disease were caused or aggravated by medications taken for his service-connected schizophrenia, constitutes new and material evidence.  That newly submitted lay evidence, when presumed credible for the purpose of determining whether to reopen the claim, tends to corroborate the appellant's contention that a service-connected disability caused or substantially contributed to the Veteran's death.  Furthermore, that evidence at least raises the possibility that, when considered with other evidence of record, it would trigger a duty to provide a medical opinion on the issue of entitlement to service connection for the cause of the Veteran's death, and thus raises a reasonable possibility of an allowance of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence suggests a nexus between the Veteran's death and a service-connected disability.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the appellant's claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the appellant's claim for service connection for the cause of the Veteran's death relates to previously a unestablished fact and provides competent evidence suggesting that the Veteran's death is related to a service-connected disability.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.

Conversely, the Board finds that, with respect to the appellant's claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the evidence received since the last final decision is not new and material and does not raise a reasonable possibility of substantiating the claim.  The evidence at the time of the last final denial showed that, at the time of his death, the Veteran did not have a service-connected disability that was continuously rated totally disabling for 10 or more years immediately preceding death.  Nor did he have any disability that was continuously rated totally disabling for at least five years from the date of his separation from service.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Therefore, the appellant's claim under 38 U.S.C.A. § 1318 was denied for lack of legal merit or entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Since the last final denial, the appellant has not submitted any new evidence showing that the Veteran was continuously rated totally disabled for 10 or more years immediately preceding death, that he had a disability that was continuously rated totally disabling for at least five years from the date of his separation from service rated, or that he was a former prisoner of war who died after September 30, 1999.  On the contrary, the appellant has submitted multiple statements in which she acknowledged that the Veteran was not rated totally disabled for a period of 10 years prior to his death and conceded that he fell short of the requirements for DIC under 38 U.S.C.A. § 1318.  Moreover, in her March 2007 application for DIC benefits, the appellant acknowledged that the Veteran was not a former prisoner of war.  The new evidence received since the last final denial does not relate to any unestablished fact necessary to substantiate a claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, and therefore does not raise a reasonable possibility of substantiating the appellant's claim.

Although the appellant has submitted new evidence that was not before the RO in October 2005, the Board finds that new evidence is not material to her claim of entitlement to DIC pursuant to U.S.C.A. § 1318 and does not warrant reopening of that previously denied claim.  The new evidence does not provide evidence that the Veteran was continuously rated totally disabled for 10 or more years immediately preceding death, that he had a disability that was continuously rated totally disabling for at least five years from the date of his separation from service rated, or that he was a former prisoner of war who died after September 30, 1999 and does not raise a reasonable possibility of substantiating that claim.  Therefore, that new evidence is not material.  Thus, the claim of entitlement to DIC pursuant to U.S.C.A. § 1318 is not reopened and the benefit sought on appeal remains denied.  However, the new evidence pertaining to service connection for the cause of the Veteran's death relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Therefore, that claim is reopened because new and material evidence has been received.  To that extent only, that claim is reopened.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the appellant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Generally, notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. The content of the notice letter will depend upon the information provided in the appellant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); 38 U.S.C.A. § 5103(a) (West 2002).

In addition, for new and material evidence claims, VA should notify the appellant as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in letters dated in April 2005 and March 2007.

The Board acknowledges that the April 2005 correspondence and the March 2007 correspondence did not satisfy the notice criteria for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1  (2006).  The Board further acknowledges that the appellant was not provided with all of notice criteria required for DIC claims.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, the Board concludes that the appellant has actual knowledge of the disability for which the Veteran was granted service connection and those for which he was not service-connected.  Additionally, the appellant has demonstrated actual knowledge of the basis for the previous denial of her claim and of the specific provisions of 38 U.S.C.A. § 1318.  Specifically, in statements dated in April 2007, the appellant expressed her understanding that the Veteran "died one year short of the required 10 years under 38 USC 1318."  The nature of the appellant's claim shows her actual knowledge of the disability for which the Veteran was granted service connection and the conditions for which he was not service-connected, as well as her understanding of why her claim of entitlement to DIC under 38 U.S.C.A. § 1318 was previously denied, and what evidence is necessary to substantiate her claim of entitlement to DIC under 38 U.S.C.A. § 1318.  Accordingly, the Board finds that the failure to provide Kent-compliant and Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2007 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  As entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is a legal determination, a VA examination is not warranted.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the claim for service connection for the cause of the Veteran's is reopened.  To that extent only, the appeal is granted.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  


REMAND

Additional development is needed prior to further disposition of the appellant's claim for service connection for the cause of the Veteran's death.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

The appellant alleges that the Veteran's sudden cardiac death and end stage renal disease, which caused his death, were caused or aggravated by his service-connected schizophrenia, or alternatively, by medications used to treat his service-connected schizophrenia.  She asserts that the Veteran's schizophrenia was treated with heavy medications including tranquilizers.  As an alternative theory for service connection, the appellant asserts that the Veteran's service-connected psychiatric disability caused or aggravated his hypertension, which caused his end stage renal disease and ultimately contributed to his death.  

Available service medical records, VA medical records, and private medical records show that the Veteran had an extensive psychiatric history dating back to his military service, with diagnoses of schizophrenia and schizophrenic reaction and symptoms to include anxiety and depression.  He underwent numerous hospitalizations and was prescribed various medications throughout the years to treat his psychiatric disability, including antidepressants, antipsychotics, and various benzodiazepines.  Of note, VA medical records dated from November 1976 through January 1983 and subsequent private medical records and lay evidence indicate that the Veteran was prescribed Mellaril for his psychiatric disability, in addition to various other medications including Lorazepam, Valium, and Xanax. 

Regarding hypertension, service medical records are negative for clinical findings of high blood pressure and, upon separation from service in March 1955, blood pressure was normal, recorded as 116/78.  During VA psychiatric treatment in September 1961 and September 1982, the Veteran was also found to have normal blood pressure readings of 110/70 and 106/74 respectively.  It appears from the record that the Veteran began receiving treatment for high blood pressure sometime around 1989.  During a VA examination in February 1991 the Veteran was found to have elevated blood pressure of 140/80.  Thereafter, high blood pressure readings were again noted during a November 1996 VA examination and the examiner indicated that the Veteran was receiving treatment for arterial hypertension.  At that time, it was also noted that the Veteran reported a history of treatment for chronic renal insufficiency.  Subsequent private records show that the Veteran began hemodialysis for renal disease due to hypertension in November 1998 and that as of November 2001, he had a history of a previous acute myocardial infarction.  

Subsequent VA medical records show that the Veteran was admitted in March 2005 with complaints of abdominal pain and diarrhea.  He was initially diagnosed with colitis and an abdominal aortic aneurysm.  Other active medical problems at that time included end stage renal disease on hemodialysis, coronary artery disease, congestive heart failure, dilated cardiomyopathy, arterial hypertension, dementia, erosive gastritis, and left inguinal hernia.  He then suffered an acute anterolateral myocardial infarction and brain activity stopped.  The Veteran was subsequently pronounced dead with possible causes of death to include mesenteric ischemia, status post cardiorespiratory arrest.  A March 2005 death certificate lists the immediate cause of the Veteran's death as sudden cardiac death with a contributing cause of end stage renal disease.

There is currently no competent medical opinion in the Veteran's file as to whether his service-connected schizophrenia, or the medications prescribed for the same, caused or substantially contributed to his death.  In order to make an accurate assessment of the appellant's entitlement to service connection for the cause of the Veteran's death, it is necessary to have a medical opinion discussing the relationship between the Veteran's schizophrenia, the medications he was taking for his service-connected schizophrenia, his hypertension, and his sudden cardiac death and end stage renal disease.  Because a VA examiner has not opined as to whether or not the Veteran's sudden cardiac death and end stage renal disease that caused his death were caused or aggravated by his service-connected schizophrenia or by medications used to treat service-connected schizophrenia, including based on aggravation of hypertension, the Board finds that an opinion addressing the issue is necessary to fairly decide the merits of the claim.

In addition, it appears that there are outstanding medical records pertinent to the appellant's claim.  Initially, VA and private medical records reference treatment for chronic renal insufficiency caused by hypertension prior to November 1998 and prior to November 1996, but no records of that treatment have been associated with the claims file.  There are also numerous references to private psychiatric treatment and the medications prescribed as part of that treatment, but it appears that only limited private psychiatric records have been obtained.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records, including private and other non-federal records, which an appellant identifies, and to notify the appellant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Thus, as VA is on now notice that outstanding medical records may exist that are pertinent to the appellant's claim, efforts to obtain those records should be made on remand.  

There is also a suggestion in the record that the Veteran was receiving VA treatment for his various medical conditions prior to his death, however, only limited VA medical records have been obtained and associated with the claims file.  Because it appears that there may be outstanding VA medical records dated prior to March 2005 that may contain information pertinent to the appellant's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, a review of the record reveals that the Veteran was in receipt of Social Security Administration (SSA) benefits since at least the 1970s.  However, no SSA records have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).  Therefore, the decision and the medical records upon which an award of SSA disability benefits is predicated should be obtained on remand.

Lastly, following certification of the appellant's appeal to the Board, and subsequent to the October 2007 statement of the case, the appellant submitted new evidence to include a written statement dated in August 2009 pertaining to her claim for service connection for the cause of the Veteran's death.  Although that statement was submitted directly to the San Juan RO, no supplemental statement of the case was issued and it does not appear that the statement has yet been considered by the RO.  Nor has the appellant submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2010).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the August 2009 statement from the appellant, it has done so solely for the purpose of reopening the claim, a determination that is fully favorable to the appellant.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the issue of service connection for the cause of the Veteran's death should be reviewed with consideration of all evidence received since the last RO adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Caribbean Healthcare System dated prior March 2005 showing treatment of the Veteran for a psychiatric disability, hypertension, and renal disease.

2.  After obtaining the necessary authorization from the appellant, obtain and associate with the claims folder medical records from any provider identified by appellant from whom the Veteran received treatment in relation to his psychiatric disability, hypertension, or renal disease, to include Dr. Victor Gonzalez Pimental, Dr. Luis Torres Bonilla, and Dr. Lara Lespier.  All attempts to obtain those records should be noted in the claims folder, and the appellant should be notified of any unsuccessful efforts. 

3.  Contact the Social Security Administration and request that agency to provide a copy of the decision granting the Veteran disability benefits and the medical records upon which the decision was based.

4.  After the above development has been completed, schedule a VA examiner to review the Veteran's claims file and determine whether any sudden cardiac death or hypertensive end stage renal disease was caused or aggravated by the Veteran's service connected psychiatric disability or the medications taken for the same.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should provide the rationale for the opinions provided, with citation to relevant medical findings, including the long term use of antipsychotics such as Mellaril to treat the Veteran's schizophrenia.  The examiner must acknowledge and discuss any lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following information:

(a)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the sudden cardiac death that caused the Veteran's death was caused or aggravated by his service-connected psychiatric disability or the medications used to treat the service-connected psychiatric disability.  

(b)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the hypertensive end stage renal disease that caused or contributed to the Veteran's death was caused or aggravated by the Veteran's service-connected psychiatric disability or the medications used to treat the service-connected psychiatric disability.  

(c)  The examiner should stage whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arterial hypertension was caused or aggravated by the Veteran's service-connected psychiatric disability, or the medications used to treat the service-connected psychiatric disability.  

5.  Then, after considering all evidence received since the October 2007 statement of the case, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


